—Application by the appellant for a writ of error coram nobis to vacate, on the *684ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 11, 1991 (People v Livingston, 171 AD2d 759), affirming a judgment of the Supreme Court, Kings County, rendered December 2, 1987.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Miller, O’Brien and Sullivan, JJ., concur.